EXHIBIT 10.1

 

AMENDMENT NUMBER FOUR TO THE AVIALL, INC.

AMENDED AND RESTATED 1998 DIRECTORS STOCK PLAN

 

This Amendment Number Four to the Aviall, Inc. Amended and Restated 1998
Directors Stock Plan (this “Amendment”), dated as of June 14, 2005 is made and
entered into by Aviall, Inc., a Delaware corporation (the “Company”). Terms used
in this Amendment with initial capital letters that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Aviall, Inc.
Amended and Restated 1998 Directors Stock Plan (the “Plan”).

 

RECITALS

 

WHEREAS, Section XI of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan and the Board desired to obtain
stockholder approval of the proposal to amend the Plan; and

 

WHEREAS, the Board submitted a proposal to amend the Plan to the Company’s
stockholders at the 2005 Annual Meeting of Stockholders; and

 

WHEREAS, the Company’s stockholders approved the proposal to amend the Plan;

 

NOW, THEREFORE, in accordance with Section XI of the Plan, the Company hereby
amends the Plan as follows:

 

1. Paragraph C of Section IV of the Plan is hereby amended, effective as of
January 1, 2006, by deleting the first sentence of said paragraph in its
entirety and substituting in lieu thereof the following:

 

C. Stock Grants—Each participating Director who has made an election to
participate in the Plan pursuant to Paragraph B of this Section IV shall be
eligible to receive annually, on January 26th of each calendar year, or if such
date in any year is not a New York Stock Exchange trading day, the next New York
Stock Exchange trading day (the “Grant Date”), following such election, in lieu
of such Director’s annual retainer for service as a director of the Company (the
“Annual Retainer”) a grant of Common Stock.

 

2. Except as expressly amended by this Amendment and Amendment Nos. One, Two and
Three to the Aviall, Inc. Amended and Restated 1998 Directors Stock Plan, the
Plan shall continue in full force and effect in accordance with the provisions
thereof.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

AVIALL, INC.

By:

 

/s/ Jeffrey J. Murphy

--------------------------------------------------------------------------------

Name: Jeffrey J. Murphy

Title: Senior Vice President, Law and Human Resources, General Counsel and
Secretary